Exhibit 10.2

 



PERSHING GOLD CORPORATION
2012 Equity Incentive Plan

 

THIRD AMENDMENT TO AMENDED AND RESTATED

RESTRICTED STOCK AGREEMENT
(Non-Assignable)

 

This Third Amendment to Amended and Restated Restricted Stock Agreement (this
“Amendment”) is dated as of February 5, 2015, by and between Stephen Alfers
(“Holder”) and Pershing Gold Corporation, a Nevada corporation (the
“Corporation”).

 

A. On May 13, 2013, Holder and the Corporation entered into that certain Amended
and Restated Restricted Stock Agreement (the “Original Agreement”) pursuant to
which Holder was granted One Million One Hundred Seven Thousand Four Hundred
Ninety (1,107,490) restricted shares (the “Shares”) of the Corporation’s common
stock, par value $0.0001 per share, pursuant to and subject to the terms of the
Corporation’s 2012 Equity Incentive Plan (the “Plan”).

 

B. On December 23, 2013, Holder and the Corporation entered into that certain
First Amendment to Amended and Restated Restricted Stock Agreement (the “First
Amendment”) pursuant to which the vesting of certain of the Shares was
accelerated from March 14, 2014 to December 26, 2013.

 

C. On June 11, 2014, Holder and the Corporation entered into that certain Second
Amendment to Amended and Restated Restricted Stock Agreement (the “Second
Amendment”; the Original Agreement as amended by the First Amendment and the
Second Amendment, collectively, the “Agreement”) pursuant to which the vesting
of certain of the Shares was deferred from June 18, 2014 to March 14, 2015.

 

D. The Corporation and Holder have agreed to amend the Agreement as set forth
herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

1. Amendment to Restricted Stock Agreement. The Agreement is hereby amended by
deleting Section 1 thereof and replacing it with the following:

 

1. Vesting Schedule. The Shares shall be subject to the following vesting
provisions. All vesting is subject to claw-backs (as set forth in Section 2
herein) in the event of any breach of Corporate policy, restatements and/or
adjustments, and the terms of the Plan including Section 6(f) (Termination of
Employment). Notwithstanding anything herein to the contrary, all vested shares
may be exercised and disposed of not sooner than six months following the date
hereof.

 



1

 



 

Percentage of Shares to Vest Date of Vesting 33.33% December 26, 2013 33.33%
March 14, 2015 33.34% March 14, 2016



 

2. No Other Changes. Except for the amendment contained in Section 1 hereof, the
Agreement is hereby ratified and confirmed and shall continue in full force and
effect without any further amendments or changes.

 

3. Counterparts. This Amendment may be executed in counterparts each of which
taken together shall constitute one and the same instrument.

 

4. Governing Law. This Amendment shall be governed by, and construed and
enforced in accordance with, the internal laws of the State of Nevada without
reference to principles of conflicts of laws.

 

 

[SIGNATURE PAGE FOLLOWS]

 

 



2

 

 

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
as of the date first above written.

 

 



  HOLDER:           /s/ Stephen
Alfers                                                   Stephen Alfers        
      PERSHING GOLD CORPORATION           By: /s/ Eric
Alexander                                             Name: Eric Alexander  
Title: Vice President Finance and Controller    





 



 

3



 

 

